                   1                                                                     JS-6
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9
                                           UNITED STATES DISTRICT COURT
                  10
                                         CENTRAL DISTRICT OF CALIFORNIA
                  11

                  12
                       NANCY A. DINELLA                           Case No. 8:18-cv-00916-CJC (JEMx)
                  13
                                  Plaintiff,                      ORDER RE DISMISSAL
                  14                                              PURSUANT TO FEDERAL
                            v.                                    RULES OF CIVIL PROCEDURE
                  15                                              41(A) OR (C)
                  16 MSC Industrial Direct Co., Inc.              [Assigned for all purposes to The
                     (a New York Corporation doing                Honorable John E. McDermott,
                  17 business in California) and DOES 1           Court Room 640]
                     through 20, inclusive,
                  18                                              Complaint Filed: April 24, 2018
                                  Defendant.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

34492447_1.docx   27

                  28
                                                                               Case No. 8:18-cv-00916-CJC (JEMx)
                          ORDER RE DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(A) OR (C)
                   1         IT IS HEREBY ORDERED AS FOLLOWS:
                   2   The Court hereby approves the Stipulation and Order regarding dismissal
                   3   pursuant to Federal Rules of Civil Procedure 41 (A) or (C).
                   4

                   5         IT IS SO ORDERED.
                   6

                   7   Dated: 10/18/2019
                                                               Honorable
                                                                      bl Corma
                                                                          Cormac
                                                                               ac J. Carney
                   8
                                                               United
                                                               U it d States
                                                                      St t District   Courtt Judge
                                                                             Di t i t C      J d
                   9                                                                                     34492447.1


                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

34492447_1.docx   27

                  28
                                                                2                Case No. 8:18-cv-00916-CJC (JEMx)
                            ORDER RE DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(A) OR (C)
